DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filled on 09/26/2022 has been entered. 
Claims 1-2,4,11-12,21-22,25-29 are amended.
Claims 24 and 30 are cancelled.
Claims 31 and 32 are added.
Claims 1-23,25-29,31-32 are pending

Response to Arguments
Applicant arguments filled on 09/26/2022 have been fully considered , but are moot over the new ground of rejection(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7,9,11-13,15-16,21-22,29,31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray to ( WO2018/144873) from IDS in view of  Huang to (US11206635)

Regarding claims 1,11,21,29, Murray teaches receiving, at a user equipment (UE) from a base station, a paging downlink control information (DCI) message, wherein the paging DCI message  indicate a location of radio resources of the paging message in a time  dimension, a frequency dimension, or both (see paragraphs [00450-00453] and  figure 75: “It is advantageous to reduce the number of paging messages a UE : must monitor from UE power consumption perspective. [...] The paging : indication may occur with a single P-RNTI. However, the Paging DCI may  carry a bitmap of P bits indicating which UEs should respond to the paging as shown in Figure 75. Here the bitmap is pre-pended to the paging control information that carries information on the paging indication such as the location of the paging message or trigger for RACH response in UE-assisted paging. The P-bit bitmap may relate for the UE ID Through a hash function; so, a single bitmap maps to multiple UE IDs."); and determining, at the UE, whether the paging message is addressed to the UE based on:  the location of the radio resources of the paging message in the time dimension, the frequency dimension, or both ([00453]: "On receiving the paging indication, the UE checks the bitmap to see if it matches with its own if it does, the UE proceeds to  decode the paging message. in a UE-assisted paging system, if the UE detected a match with the bitmap in the paging indicator, it responds with a suitable preamble transmission. If the bitmap does not match with its ID, the UE ignores the paging message’)

Murray does not explicitly teach wherein the location of the radio resources corresponds to a location of one or more resource blocks within a plurality of resource blocks, each resource block of the plurality of resource blocks assigned to one or more UEs based on predefined resource block assignments
However, Huang teaches wherein the location of the radio resources corresponds to a location of one or more resource blocks within a plurality of resource blocks, each resource block of the plurality of resource blocks assigned to one or more UEs based on predefined resource block assignments(claim 14, discloses downlink control information (DCI); receiving a first paging indication at a first time in a first set of two bits of a 4-bit field and, a second paging indication at a second time in a second set of two bits of the 4-bit field, wherein the first paging indication indicates a group identifier of a terminal device, and the second paging indication indicates a sub-group identifier of the terminal device; obtaining a complete paging indication of the terminal device based on the first paging indication and the second paging indication; and searching for the first control channel at the time-frequency resource location indicated by the indication information based on a paging radio network temporary identifier)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Murray include wherein the location of the radio resources corresponds to a location of one or more resource blocks within a plurality of resource blocks, each resource block of the plurality of resource blocks assigned to one or more UEs based on predefined resource block assignments, as suggested by Huang. this modification would benefit the system to reduce power consumption.

Regarding claim 2, Murray and Huang teaches receiving a second paging DCI message(Huang ,claim 14, discloses downlink control information (DCI);   a second paging indication at a second time in a second set of two bits of the 4-bit field,) wherein the paging DCI message includes a bitmap that indicates the one or more UEs, and wherein a determination whether the paging message is addressed to the UE is based on whether the one or more UEs include the UE(Murray ,[0250-0254]).Regarding claim 3, Murray teaches   wherein a length of the bitmap is defined in a wireless communication standard([0250-0254]).Regarding claim 4, Murray teaches   further comprising receiving a third DCI message from the base station, the third DCI message indicating a length of the bitmap([0254]).Regarding claim 5, Murray teaches   further comprising receiving a system information block (SIB) from the base station, the SIB indicating a length of the bitmap([0254]).Regarding claim 6, Murray teaches   wherein determining whether the one or more UEs include the UE comprises determining whether a particular bit of the bitmap has a particular value([0250-0254]).Regarding claim 7, Murray teaches   further comprising determining a value of the particular bit based on a unique identifier that uniquely identifies the UE in a wireless network, a system frame number (SFN), a length of the bitmap, and a number of paging frames in a discontinuous reception (DRX) cycle([0286]-[0300]).  Regarding claim 9, Murray teaches   further comprising, in response to determining that the paging message is addressed to the UE, receiving the paging message from the base station([0250-0254]).
Regarding claim 12, Murray teaches   wherein the at least one processor is further configured to: select a first paging radio network temporary identifier (P-RNTI) from a plurality of available P-RNTIs; and perform a decoding operation on the paging DCI message using the first P-RNTI, wherein the encoding of the paging DCI message indicates whether the paging message is addressed to the UE([0028]-[0030]). Regarding claim 13, Murray teaches   wherein the at least one processor is further configured to receive, from the base station, a message indicating the first P-RNTI([0028]-[0030]).
Regarding claim 15, Murray teaches   wherein the plurality of P-RNTIs are specified by a wireless communication standard or are preconfigured at the UE prior to deployment([0028]-[0030]).Regarding claim 16, Murray teaches   wherein the at least one processor is configured to select the first P-RNTI based on an identifier that uniquely identifies the UE in a wireless network, a system frame number (SFN), a number of paging frames in a discontinuous reception (DRX) cycle, and a number of P-RNTIs included in the plurality of P-RNTIs specified in the wireless communication standard or preconfigured at the UE([0286]-[0300]).
Regarding claim 22, Murray teaches   wherein the location of the radio resources in the time dimension, the frequency dimension, or both is indicated by a resource allocation field of the paging DCI message, and wherein the paging message is addressed to the UE based on the location of the radio resources of the paging message([0250-0254]).
Regarding claim 31, Murray teaches determining, by the UE, that the paging message is addressed to the UE based on the one or more resource blocks being assigned to the UE in the predefined resource block assignments([00453]: "On receiving the paging indication, the UE checks the bitmap to see if it matches with its own if it does, the UE proceeds to  decode the paging message. in a UE-assisted paging system, if the UE detected a match with the bitmap in the paging indicator, it responds with a suitable preamble transmission. If the bitmap does not match with its ID, the UE ignores the paging message’).

Claim(s) 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray to ( WO2018/144873) in view of Huang to (US11206635) further in view of Cui to (US20160112985)
Regarding claim 10, Murray and Huang does not explicitly teach in response to determining that the paging message is not addressed to the UE, transitioning the UE into a low power operating mode for a remainder of a discontinuous reception (DRX) cycle
However, Cui teaches in response to determining that the paging message is not addressed to the UE, transitioning the UE into a low power operating mode for a remainder of a discontinuous reception (DRX) cycle([0018] discloses the paging occasion is a function of the discontinuous reception (“DRX”) cycle) 
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Murray and Huang include in response to determining that the paging message is not addressed to the UE, transitioning the UE into a low power operating mode for a remainder of a discontinuous reception (DRX) cycle, as suggested by Cui. this modification would benefit the system to reduce power consumption.

Claim(s) 14,18,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray to ( WO2018/144873) in view of Huang to (US11206635) further in view of Lin to (US20210105739)
Regarding claim 14, Murray and Huang does not explicitly teach wherein the message comprises a radio resource control (RRC) release message
However, Lin teaches wherein the message comprises a radio resource control (RRC) release message(claim 16, that provides a master information block (MIB) wherein the MIB includes the indication, or receiving a PDSCH that provides a release for a radio resource control (RRC) connection wherein the release includes the indication)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Murray and Huang include wherein the message comprises a radio resource control (RRC) release message, as suggested by Lin. This modification would benefit the system as a design choice.Regarding claim 18, Murray and Huang and Lin teaches The apparatus of claim 12, wherein the at least one processor is further configured to receive a system information block (SIB) from the base station, and wherein the SIB includes a first subset of P-RNTIs included in the plurality of P-RNTIs( Lin, Claim 9, discloses a PDCCH that provides a downlink control information (DCI) format with cyclic redundancy check (CRC) bits scrambled by a paging radio network temporary identifier (P-RNTI) wherein the DCI format includes the indication, a physical downlink shared channel (PDSCH) that provides a system information block (SIB) wherein the SIB includes the indication).Regarding claim 19, Murray and Huang and Lin teaches The apparatus of claim 18, wherein a second subset of P-RNTIs of the plurality of P-RNTIs are specified by a wireless communication standard or are preconfigured at the UE prior to deployment(Lin[0166] discloses a field of N_bits can be included in a paging DCI to indicate one of the preconfigured aperiodic CSI-RS resources, wherein N_bits can be determined according to the number of preconfigured CSI-RS resources).

Claim(s) 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray to ( WO2018/144873) in view of Huang to (US11206635) further in view of “Finalization of NR Paging" from IDS
Regarding claim 23, Murray and Huang does not explicitly teach wherein a time slot corresponding to the paging DCI message is different than a time slot corresponding to the paging message
However, “Finalization of NR Paging" teaches wherein a time slot corresponding to the paging DCI message is different than a time slot corresponding to the paging message (see section 2 2.3 and figure 4)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Murray and Huang include wherein a time slot corresponding to the paging DCI message is different than a time slot corresponding to the paging message, as suggested by “Finalization of NR Paging" . this modification would benefit the system as a design choice. Regarding claim 25, the combination of Murray and Huang and “Finalization of NR Paging" teaches wherein a size and location of each block of the plurality of blocks in the time dimension, the frequency dimension, or both are specified by a wireless communication standard or are preconfigured at the base station prior to deployment(see , “Finalization of NR Paging" section 2 2.3 and figure 4).Regarding claim 26, the combination of Murray  and Huang and “Finalization of NR Paging" teaches further comprising transmitting a system information block (SIB) to the UE, the SIB including a size and location of each block of the plurality of blocks in the time dimension, the frequency dimension, or both(see , “Finalization of NR Paging" section 2 2.3 and figure 4).Regarding claim 27, the combination of Murray and Huang and “Finalization of NR Paging" teaches wherein the paging message is addressed to the UE based further on an identifier that uniquely identifies the UE in a wireless network, a system frame number (SFN), a number of blocks in the plurality of blocks of the radio resources, and a number of paging frames in a discontinuous reception (DRX) cycle(Murray , [0028]-[0030]).

Allowable Subject Matter
Claims 8,17,32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461